Citation Nr: 1812803	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  15-28 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for Meniere's syndrome. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph Montanye, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from August 1948 through July 1951.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Petersburg, Florida.  The Veteran timely appealed the above issue. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that VA examination is necessary in this case.  Respecting the Veteran's claimed ear and auditory disorders, VA has already conceded noise exposure during military service and the Veteran has already been service connected for tinnitus and hearing loss as a result of that noise exposure in service.  The Veteran claims that he has Meniere's disease as a result of his noise exposure during military service.  The Veteran's representative has requested an examination to conform with VA's duty to assist.  No examination of this claimed condition has been afforded to the Veteran; a remand is necessary as the low threshold for obtaining such an examination and medical opinion has been surpassed in this case.  See 38 U.S.C. § 5103A (d) (2014); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination with an ear, nose and throat (ENT) or other qualified specialist in order to determine whether his claimed ear diseases are related to his military service or service-connected disabilities.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

After review of the claims file and examination of the Veteran, the examiner should specifically indicate any ear diseases-other than tinnitus and bilateral hearing loss-that the Veteran may have, to specifically include Meniere's disease. 

If the examiner finds that the Veteran has an ear disease other than tinnitus or a bilateral hearing disability, such as Meniere's disease, the examiner should then opine whether that disorder more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service, to include any conceded noise exposure. 

The examiner must take as conclusive fact that the Veteran has conceded acoustical trauma as a result of his military service; the examiner should also take as conclusive fact that the Veteran has already been service connected for his tinnitus and bilateral hearing loss as a result of that in-service acoustical trauma.

If the examiner cannot find that any ear disease other than tinnitus or bilateral hearing disability is directly related to his military service, the examiner should also then opine whether the Veteran's ear disease other than tinnitus or bilateral hearing disability, such Meniere's disease, is (a) caused by; or, (b) aggravated (i.e., permanently worsened beyond the normal progression of that disease) by his service-connected tinnitus. 

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

In addressing the preceding opinions, the examiner should specifically address the Veteran's contentions and his lay statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service or since onset of symptomatology.  The examiner should also discuss any other pertinent evidence of record, as appropriate. 

All opinions must be accompanied by an explanation. If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

2.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of service connection for Meniere's disease.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).




_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




